UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2013 WALLY WORLD MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 333-185694 45-5370930 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 65 Church Street New Brunswick, NJ 08901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:732-246-0439 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On October 19, 2013 the Company filed a provisional patent application with the United States Patent and Trademark Office. The provisional patent is titled “Process and System for Real-Time Mobile Video Editing.” The invention relates to a process and system for conducting real-time video editing on mobile devices, such as smart phones or tablets. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 24, 2013 WALLY WORLD MEDIA, INC. By: /s/ Darin Myman Darin Myman Chief Executive Officer (Duly Authorized and Principal Executive Officer)
